Case: 1:21-cv-00320 Document #: 24-2 Filed: 02/12/21 Page 1 of 18 PageID #:4047




                               Exhibit 1
      Case:1:21-cv-00320
     Case:  1:20-cv-07339Document
                          Document#:#:24-2
                                       27 Filed:
                                           Filed:01/18/21
                                                  02/12/21Page
                                                           Page12ofof15
                                                                      18PageID
                                                                         PageID#:2605
                                                                                #:4048




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

FRIDA KAHLO CORPORATION,
                                                             Case No.: 1:20-cv-07339
         Plaintiff,
                                                             Judge Robert M. Dow, Jr.
v.
                                                             Magistrate Judge Beth W. Jantz

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                           PRELIMINARY INJUNCTION ORDER

         THIS CAUSE being before the Court on Plaintiff, FRIDA KAHLO CORPORATION’s

(“FKC” or “Plaintiff”), Motion for a Preliminary Injunction, and this Court having heard the

evidence before it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its

entirety against the defendants identified in Schedule A (collectively, the “Defendants”).

         THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois



                                                  1
   Case:1:21-cv-00320
  Case:  1:20-cv-07339Document
                       Document#:#:24-2
                                    27 Filed:
                                        Filed:01/18/21
                                               02/12/21Page
                                                        Page23ofof15
                                                                   18PageID
                                                                      PageID#:2606
                                                                             #:4049




residents can and do purchase products using counterfeit versions of Plaintiff’s trademarks. See

Docket No. 11 which includes screenshot evidence confirming that each Defendant Internet Store

does stand ready, willing and able to ship its counterfeit goods to customers in Illinois bearing

infringing and/or counterfeit versions of the FRIDA KAHLO trademarks, U.S. Trademark

Registration Nos. 5,700,393; 5,186,539; 5,341,582; 5,351,310; 4,739,999; 3,326,314; 3,326,313;

3,787,499; 3,799,598 and 3,318,902 (collectively, “The FRIDA KAHLO Trademarks”).

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of FKC’s previously

granted Motion for a Temporary Restraining Order establishes that FKC has a likelihood of

success on the merits; that no remedy at law exists; and that FKC will suffer irreparable harm if

the injunction is not granted.

       Specifically, FKC has proved a prima facie case of trademark infringement because (1) the

FRIDA KAHLO Trademarks are distinctive marks and are registered with the U.S. Patent and

Trademark Office on the Principal Register, (2) Defendants are not licensed or authorized to use

the FRIDA KAHLO Trademarks, and (3) Defendants’ use of the FRIDA KAHLO Trademarks is

causing a likelihood of confusion as to the origin or sponsorship of Defendants’ products with

FKC. Furthermore, Defendants’ continued and unauthorized use of the FRIDA KAHLO

Trademarks irreparably harms FRIDA KAHLO through diminished goodwill and brand

confidence, damage to FKC’s reputation, loss of exclusivity, and loss of future sales. Monetary

damages fail to address such damage and, therefore, FKC has an inadequate remedy at law.




                                               2
      Case:1:21-cv-00320
     Case:  1:20-cv-07339Document
                          Document#:#:24-2
                                       27 Filed:
                                           Filed:01/18/21
                                                  02/12/21Page
                                                           Page34ofof15
                                                                      18PageID
                                                                         PageID#:2607
                                                                                #:4050




Moreover, the public interest is served by entry of this Preliminary Injunction to dispel the public

confusion created by Defendants’ actions. Accordingly, this Court orders that:

1.       Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

         and all persons acting for, with, by, through, under or in active concert with them be

         temporarily enjoined and restrained from:

          a. using the FRIDA KAHLO Trademarks or any reproductions, counterfeit

              copies or colorable imitations thereof in any manner in connection with the

              distribution, marketing, advertising, offering for sale, or sale of any product

              that is not a genuine FRIDA KAHLO product or not authorized by FKC to be

              sold in connection with the FRIDA KAHLO Trademarks;

         b.   passing off, inducing, or enabling others to sell or pass off any product as a

              genuine FRIDA KAHLO product or any other product produced by FKC, that

              is not FKC’s or not produced under the authorization, control or supervision of

              FKC and approved by FKC for sale under the FRIDA KAHLO Trademarks;

         c.   committing any acts calculated to cause consumers to believe that Defendants'

              products are those sold under the authorization, control or supervision of FKC,

              or are sponsored by, approved by, or otherwise connected with FRIDA

              KAHLO;

         d.   further infringing the FRIDA KAHLO Trademarks and damaging FKC’s

              goodwill;

         e.   otherwise competing unfairly with FKC in any manner;

         f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

              distributing, returning, or otherwise disposing of, in any manner, products or


                                                   3
      Case:1:21-cv-00320
     Case:  1:20-cv-07339Document
                          Document#:#:24-2
                                       27 Filed:
                                           Filed:01/18/21
                                                  02/12/21Page
                                                           Page45ofof15
                                                                      18PageID
                                                                         PageID#:2608
                                                                                #:4051




              inventory not manufactured by or for FKC, nor authorized by FKC to be sold or

              offered for sale, and which bear any of the FRIDA KAHLO Trademarks or any

              reproductions, counterfeit copies or colorable imitations thereof;

         g.   using, linking to, transferring, selling, exercising control over, or otherwise

              owning the Online Marketplace Accounts, or any other online marketplace

              account that is being used to sell or is the means by which Defendants could

              continue to sell Counterfeit/Infringing FRIDA KAHLO products; and

         h.   operating and/or hosting websites by Defendants that are involved with the

              distribution, marketing, advertising, offering for sale, or sale of any product

              bearing the FRIDA KAHLO Trademarks or any reproductions, counterfeit

              copies or colorable imitations thereof that is not a genuine FRIDA KAHLO

              product or not authorized by FKC to be sold in connection with the FRIDA

              KAHLO Trademarks.

2.       Those in privity with Defendants and with actual notice of this Order, including any online

         marketplaces such as, but not limited to, WISH and Alipay (collectively, "Marketplaces"),

         social media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search engines

         such as Google, Bing and Yahoo, shall within three (3) business days of receipt of this

         Order:

              a. disable and cease providing services for any accounts through which

                  Defendants engage in the sale of counterfeit and infringing goods using the

                  FRIDA KAHLO Trademarks, including any accounts associated with the

                  Defendants listed in Schedule A;




                                                   4
      Case:1:21-cv-00320
     Case:  1:20-cv-07339Document
                          Document#:#:24-2
                                       27 Filed:
                                           Filed:01/18/21
                                                  02/12/21Page
                                                           Page56ofof15
                                                                      18PageID
                                                                         PageID#:2609
                                                                                #:4052




             b. disable and cease displaying any advertisements used by or associated with

                 Defendants in connection with the sale of counterfeit and infringing goods

                 using the FRIDA KAHLO Trademarks; and

             c. take all steps necessary to prevent links to the Defendant Online

                 Marketplace Accounts identified in Schedule A from displaying in search

                 results, including, but not limited to, removing links to the Online

                 Marketplace Accounts from any search index.

3.       Defendants and any third party with actual notice of this Order who is providing services

         for any of the Defendants, or in connection with any of Defendants' Online Marketplace

         Accounts or other websites operated by Defendants, including, without limitation, any

         online marketplace platforms such as Marketplaces, advertisers, Facebook, Internet

         Service Providers ("ISP"), web hosts, back-end service providers, web designers,

         sponsored search engine or ad-word providers, banks, merchant account providers,

         including PayPal, Alipay, Western Union, third party processors and other payment

         processing service providers, shippers, and online marketplace registrars (collectively, the

         "Third Party Providers") shall, within five (5) business days after receipt of such notice,

         provide to FKC expedited discovery, including copies of all documents and records in such

         person's or entity's possession or control relating to:

             a. The identities and locations of Defendants, their agents, servants,

                employees, confederates, attorneys, and any persons acting in concert or

                participation with them, including all known contact information;

             b. the nature of Defendants' operations and all associated sales and financial

                information,    including,   without    limitation,   identifying   information


                                                    5
      Case:1:21-cv-00320
     Case:  1:20-cv-07339Document
                          Document#:#:24-2
                                       27 Filed:
                                           Filed:01/18/21
                                                  02/12/21Page
                                                           Page67ofof15
                                                                      18PageID
                                                                         PageID#:2610
                                                                                #:4053




                associated with the Online Marketplace Accounts, and Defendants' financial

                accounts, as well as providing a full accounting of Defendants' sales and

                listing history related to their respective Defendant Internet Stores;

             c. Defendants' websites and/or any Online Marketplace Accounts;

             d. The Defendant Internet Stores registered by Defendants; and

             e. Any financial accounts owned or controlled by Defendants, including their

                agents, servants, employees, confederates, attorneys, and any persons acting

                in concert or participation with them, including such accounts residing with

                or under the control of any banks, savings and loan associations, payment

                processors or other financial institutions, including, without limitation,

                PayPal, Alipay, Western Union, or other merchant account providers,

                payment providers, third party processors, and credit card associations (e.g.,

                MasterCard and VISA).

4.       Defendants and any persons in active concert or participation with them who have actual

         notice of this Order shall be temporarily restrained and enjoined from transferring or

         disposing of any money or other of Defendants' assets until further ordered by this Court.

5.       eBay, Inc. (“eBay”), PayPal, Inc. ("PayPal"), Context Logic, Inc.(“WISH”), Amazon

         Payments, Inc. (“Amazon”), Alipay US, Inc. and its entities (“Alipay”) and Heguang

         International Limited or Dunhuang Group d/b/a DHGATE, DHGate.com, DHPORT,

         DHLINK and DHPAY (“DHGate”), shall, within three (3) business days of receipt of

         this Order, for any Defendant or any of Defendants' Online Marketplace Accounts or

         websites:




                                                   6
      Case:1:21-cv-00320
     Case:  1:20-cv-07339Document
                          Document#:#:24-2
                                       27 Filed:
                                           Filed:01/18/21
                                                  02/12/21Page
                                                           Page78ofof15
                                                                      18PageID
                                                                         PageID#:2611
                                                                                #:4054




          a. Locate all accounts and funds connected to Defendants, Defendants' Online

             Marketplace Accounts or Defendants' websites, including, but not limited to, any

             eBay, PayPal, WISH, Amazon, Alipay and DHGate accounts connected to the

             information listed in Schedule A hereto or the email addresses identified in

             Exhibit 2 to the Declaration of Carlos Dorado; and

           b. Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

             from transferring or disposing of any money or other of Defendants' assets until

             further ordered by this Court.

6.       Any banks, savings and loan associations, payment processors, or other financial

         institutions, for any Defendant or any of Defendants' Internet Stores or websites, shall

         within three (3) business days of receipt of this Order:

             a. Locate all accounts and funds connected to Defendants, or Defendants'

             Internet Stores, including, but not limited to, any accounts connected to the

             information listed in Schedule A hereto or the email addresses identified in

             Exhibit 2 to the Declaration of Carlos Dorado; and

           b. Restrain and enjoin such accounts from receiving, transferring or disposing of

             any money or other of Defendants' assets until further ordered by this Court.

7.       FKC may provide notice of these proceedings to Defendants, including notice of the

         preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

         electronically publishing a link to the Complaint, this Order and other relevant documents

         on a website, or by sending an e-mail to the e-mail addresses identified in Exhibit 2 to the

         Declaration of Carlos Dorado and any e-mail addresses provided for Defendants by third

         parties that includes a link to said website. The Clerk of Court is directed to issue a single


                                                   7
      Case:1:21-cv-00320
     Case:  1:20-cv-07339Document
                          Document#:#:24-2
                                       27 Filed:
                                           Filed:01/18/21
                                                  02/12/21Page
                                                           Page89ofof15
                                                                      18PageID
                                                                         PageID#:2612
                                                                                #:4055




         original summons in the name of “arleelife moon and all other Defendants identified in

         Complaint” that shall apply to all Defendants. The combination of providing notice via

         electronic publication and e-mail, along with any notice that Defendants receive from

         Online Marketplace Accounts and payment processors, shall constitute notice reasonably

         calculated under all circumstances to apprise Defendants of the pendency of the action and

         afford them the opportunity to present their objections.

8.       Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days' notice to FKC or on shorter notice as set by this Court.

9.       The Clerk is directed to unseal any previously sealed documents in this matter, namely (1)

         Plaintiffs’ Schedule A attached to the Complaint, which includes a list of the Defendant

         Online Marketplace Accounts; and (2) screenshot printouts showing the active Defendant

         Internet Stores for the Defendant Names (Exhibit 2 to the Declaration of Carlos Dorado).

10.      The $10,000 bond posted by FKC shall remain with the Court until a Final disposition of

         this case or until this Preliminary Injunction is terminated.



Dated: January 18, 2021

                                                 _____________________________________
                                                 U.S. District Court Judge




                                                    8
  Case:1:21-cv-00320
 Case:   1:19-cv-03851Document
                       Document#:#:24-2
                                    30 Filed:
                                        Filed: 07/23/19
                                               02/12/21 Page
                                                        Page 110ofof2318PageID
                                                                         PageID#:4900
                                                                                 #:4056




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 WHAM-O HOLDING, LTD. and
 INTERSPORT CORP. d/b/a WHAM-O,
                                                                   Case No.: 1:19-cv-3851
         Plaintiffs,
                                                                   Judge Matthew F. Kennelly
 v.

 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on WHAM-O HOLDING, LTD. and INTERSPORT

CORP. d/b/a WHAM-O’s ("WHAM-O") motion for a Preliminary Injunction, and this Court

having heard the evidence before it hereby GRANTS Plaintiffs’ Motion for Entry of a Preliminary

Injunction in its entirety against the defendants identified in Schedule A (collectively, the

“Defendants”).

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois



                                                  1
  Case:1:21-cv-00320
 Case:   1:19-cv-03851Document
                       Document#:#:24-2
                                    30 Filed:
                                        Filed: 07/23/19
                                               02/12/21 Page
                                                        Page 211ofof2318PageID
                                                                         PageID#:4900
                                                                                 #:4057




residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can and do purchase products using counterfeit versions of Plaintiffs’ Trademark. See

Docket No. 13 which includes screenshot evidence confirming that each Defendant Internet Store

does stand ready, willing and able to ship its counterfeit goods to customers in Illinois bearing

infringing and/or counterfeit versions of the FRISBEE trademarks, U.S. Trademark Registration

Nos. 4,046,202; 970,089 and 679,186.

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of WHAM-O’s

previously granted Motion for a Temporary Restraining Order establishes that WHAM-O has a

likelihood of success on the merits; that no remedy at law exists; and that WHAM-O will suffer

irreparable harm if the injunction is not granted.

       Specifically, WHAM-O has proved a prima facie case of trademark infringement because

(1) the FRISBEE trademarks are a distinctive mark and registered with the U.S. Patent and

Trademark Office on the Principal Register, (2) Defendants are not licensed or authorized to use

any of the FRISBEE trademarks, and (3) Defendants’ use of the FRISBEE trademarks is causing

a likelihood of confusion as to the origin or sponsorship of Defendants’ products with WHAM-O.

Furthermore, Defendants’ continued and unauthorized use of the FRISBEE trademarks

irreparably harms WHAM-O through diminished goodwill and brand confidence, damage to

WHAM-O’s reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to

address such damage and, therefore, WHAM-O has an inadequate remedy at law. Moreover, the




                                                     2
  Case:1:21-cv-00320
 Case:   1:19-cv-03851Document
                       Document#:#:24-2
                                    30 Filed:
                                        Filed: 07/23/19
                                               02/12/21 Page
                                                        Page 312ofof2318PageID
                                                                         PageID#:4900
                                                                                 #:4058




public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions. Accordingly, this Court orders that:

1.     Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under or in active concert with them be

       temporarily enjoined and restrained from:

        a. using WHAM-O's FRISBEE or any reproductions, counterfeit copies or

            colorable imitations thereof in any manner in connection with the distribution,

            marketing, advertising, offering for sale, or sale of any product that is not a

            genuine FRISBEE product or not authorized by WHAM-O to be sold in

            connection with WHAM-O's FRISBEE trademarks;

       b.   passing off, inducing, or enabling others to sell or pass off any product as a

            genuine FRISBEE product or any other product produced by WHAM-O, that

            is not WHAM-O's or not produced under the authorization, control or

            supervision of WHAM-O and approved by WHAM-O for sale under WHAM-

            O's FRISBEE trademarks;

       c.   committing any acts calculated to cause consumers to believe that Defendants'

            products are those sold under the authorization, control or supervision of

            WHAM-O, or are sponsored by, approved by, or otherwise connected with

            WHAM-O;

       d.   further infringing WHAM-O's FRISBEE trademarks and damaging WHAM-

            O's goodwill;

       e.   otherwise competing unfairly with WHAM-O in any manner;




                                                3
  Case:1:21-cv-00320
 Case:   1:19-cv-03851Document
                       Document#:#:24-2
                                    30 Filed:
                                        Filed: 07/23/19
                                               02/12/21 Page
                                                        Page 413ofof2318PageID
                                                                         PageID#:4900
                                                                                 #:4059




      f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for WHAM-O, nor authorized by WHAM-O

           to be sold or offered for sale, and which bear any of WHAM-O's FRISBEE

           trademarks or any reproductions, counterfeit copies or colorable imitations

           thereof;

      g.   using, linking to, transferring, selling, exercising control over, or otherwise

           owning the Online Marketplace Accounts, the Defendant Domain Names, or

           any other domain name or online marketplace account that is being used to sell

           or is the means by which Defendants could continue to sell Counterfeit

           FRISBEE Products; and

      h.   operating and/or hosting websites at the Defendant Domain Names and any

           other domain names registered or operated by Defendants that are involved

           with the distribution, marketing, advertising, offering for sale, or sale of any

           product bearing WHAM-O's FRISBEE trademarks or any reproductions,

           counterfeit copies or colorable imitations thereof that is not a genuine

           FRISBEE product or not authorized by WHAM-O to be sold in connection

           with WHAM-O's FRISBEE trademarks.

2.    The domain name registries for the Defendant Domain Names, including, but not limited

      to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

      Interest Registry, within three (3) business days of receipt of this Order or prior to

      expiration of this Order, whichever date shall occur first, shall, at WHAM-O's choosing:




                                                4
  Case:1:21-cv-00320
 Case:   1:19-cv-03851Document
                       Document#:#:24-2
                                    30 Filed:
                                        Filed: 07/23/19
                                               02/12/21 Page
                                                        Page 514ofof2318PageID
                                                                         PageID#:4900
                                                                                 #:4060




          a. unlock and change the registrar of record for the Defendant Domain Names

              to a registrar of WHAM-O's selection until further ordered by this Court,

              and the domain name registrars shall take any steps necessary to transfer

              the Defendant Domain Names to a registrar of WHAM-O's selection until

              further ordered by this Court; or

          b. disable the Defendant Domain Names and make them inactive and

              untransferable until further ordered by this Court.

4.    Those in privity with Defendants and with actual notice of this Order, including any online

      marketplaces such as Amazon, iOffer and Alibaba Group Holding Ltd., Alipay.com Co.,

      Ltd. and any related Alibaba entities (collectively, "Alibaba"), social media platforms,

      Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

      Yahoo, web hosts for the Defendant Domain Names, and domain name registrars, shall

      within three (3) business days of receipt of this Order:

          a. disable and cease providing services for any accounts through which

              Defendants engage in the sale of counterfeit and infringing goods using the

              FRISBEE trademarks, including any accounts associated with the

              Defendants listed on Schedule A;

          b. disable and cease displaying any advertisements used by or associated with

              Defendants in connection with the sale of counterfeit and infringing goods

              using the FRISBEE trademarks; and

          c. take all steps necessary to prevent links to the Defendant Domain Names

              identified on Schedule A from displaying in search results, including, but




                                                  5
  Case:1:21-cv-00320
 Case:   1:19-cv-03851Document
                       Document#:#:24-2
                                    30 Filed:
                                        Filed: 07/23/19
                                               02/12/21 Page
                                                        Page 615ofof2318PageID
                                                                         PageID#:4900
                                                                                 #:4061




              not limited to, removing links to the Defendant Domain Names from any

              search index.

5.    Defendants and any third party with actual notice of this Order who is providing services

      for any of the Defendants, or in connection with any of Defendants' websites at the

      Defendant Domain Names or other websites operated by Defendants, including, without

      limitation, any online marketplace platforms such as iOffer and Alibaba, advertisers,

      Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers, web

      designers, sponsored search engine or ad-word providers, banks, merchant account

      providers, including PayPal, Alibaba, Western Union, third party processors and other

      payment processing service providers, shippers, and domain name registrars (collectively,

      the "Third Party Providers") shall, within five (5) business days after receipt of such notice,

      provide to WHAM-O expedited discovery, including copies of all documents and records

      in such person's or entity's possession or control relating to:

          a. The identities and locations of Defendants, their agents, servants,

             employees, confederates, attorneys, and any persons acting in concert or

             participation with them, including all known contact information;

          b. the nature of Defendants' operations and all associated sales and financial

             information, including,      without    limitation,   identifying   information

             associated with the Online Marketplace Accounts, the Defendant Domain

             Names, and Defendants' financial accounts, as well as providing a full

             accounting of Defendants' sales and listing history related to their respective

             Online Marketplace Accounts and Defendant Domain Names;

          c. Defendants' websites and/or any Online Marketplace Accounts;


                                                6
  Case:1:21-cv-00320
 Case:   1:19-cv-03851Document
                       Document#:#:24-2
                                    30 Filed:
                                        Filed: 07/23/19
                                               02/12/21 Page
                                                        Page 716ofof2318PageID
                                                                         PageID#:4900
                                                                                 #:4062




          d. The Defendant Domain Names or any domain name registered by

             Defendants; and

          e. Any financial accounts owned or controlled by Defendants, including their

             agents, servants, employees, confederates, attorneys, and any persons acting

             in concert or participation with them, including such accounts residing with

             or under the control of any banks, savings and loan associations, payment

             processors or other financial institutions, including, without limitation,

             PayPal, WISH, Amazon, Alibaba, Western Union, or other merchant

             account providers, payment providers, third party processors, and credit

             card associations (e.g., MasterCard and VISA).

6.    Defendants and any persons in active concert or participation with them who have actual

      notice of this Order shall be temporarily restrained and enjoined from transferring or

      disposing of any money or other of Defendants' assets until further ordered by this Court.

7.    Western Union shall, within two (2) business days of receipt of this Order, block any

      Western Union money transfers and funds from being received by the Defendants

      identified in Schedule A until further ordered by this Court.

8.    PayPal, Inc. ("PayPal"), eBay, Inc. (“eBay), ContextLogic, Inc. (“WISH”), Amazon

      Payments, Inc. (“Amazon”) and Alipay US, Inc. (“Alipay”) shall, within two (2) business

      days of receipt of this Order, for any Defendant or any of Defendants' Online Marketplace

      Accounts or websites:

       a. Locate all accounts and funds connected to Defendants, Defendants' Online

          Marketplace Accounts or Defendants' websites, including, but not limited to, any

          PayPal, eBay, WISH, Alipay and Amazon accounts connected to the information


                                               7
  Case:1:21-cv-00320
 Case:   1:19-cv-03851Document
                       Document#:#:24-2
                                    30 Filed:
                                        Filed: 07/23/19
                                               02/12/21 Page
                                                        Page 817ofof2318PageID
                                                                         PageID#:4900
                                                                                 #:4063




          listed in Schedule A hereto or the email addresses identified in Exhibit 2 to the

          Declaration of Todd Richards; and

        b. Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

          from transferring or disposing of any money or other of Defendants' assets until

          further ordered by this Court.

9.    Any banks, savings and loan associations, payment processors, or other financial

      institutions, for any Defendant or any of Defendants' Online Marketplace Accounts or

      websites, shall within two (2) business days of receipt of this Order:

          a. Locate all accounts and funds connected to Defendants, Defendants' Online

          Marketplace Accounts or Defendants' websites, including, but not limited to,

          any accounts connected to the information listed in Schedule A hereto or the

          email addresses identified in Exhibit 2 to the Declaration of Todd Richards;

          and

        b. Restrain and enjoin such accounts from receiving, transferring or disposing of

          any money or other of Defendants' assets until further ordered by this Court.

10.   WHAM-O may provide notice of these proceedings to Defendants, including notice of the

      preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

      electronically publishing a link to the Complaint, this Order and other relevant documents

      on a website to which the Defendant Domain Names which are transferred to WHAM-O's

      control will redirect, or by sending an e-mail to the e-mail addresses identified in Exhibit

      2 to the Declaration of Todd Richards and any e-mail addresses provided for Defendants

      by third parties that includes a link to said website. The Clerk of Court is directed to issue

      a single original summons in the name of “Higo452 and all other Defendants identified in


                                                8
  Case:1:21-cv-00320
 Case:   1:19-cv-03851Document
                       Document#:#:24-2
                                    30 Filed:
                                        Filed: 07/23/19
                                               02/12/21 Page
                                                        Page 918ofof2318PageID
                                                                         PageID#:4900
                                                                                 #:4064




       Complaint” the Schedule A that shall apply to all Defendants. The combination of

       providing notice via electronic publication or e-mail, along with any notice that Defendants

       receive from domain name registrars and payment processors, shall constitute notice

       reasonably calculated under all circumstances to apprise Defendants of the pendency of the

       action and afford them the opportunity to present their objections.

11.   Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two days' notice to WHAM-O or on shorter notice as set by this Court.

12.   The $10,000 bond posted by WHAM-O shall remain with the Court until a Final disposition

      of this case or until this Preliminary Injunction is terminated.



Dated: July 23, 2019


                                      _____________________________________
                                      U.S. District Court Judge




                                                  9
